Case 2:20-cv-10689-TGB-KGA ECF No. 68, PageID.437 Filed 02/23/21 Page 1 of 2




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


DORIAN TREVOR SYKES,                         2:20-CV-10689-TGB-KGA

                  Plaintiff,               HON. TERRENCE G. BERG
                                          HON. KIMBERLY G. ALTMAN
      v.

TIM DONNELLON, A. MILLER,
                                         ORDER ADOPTING REPORT
and CORIZON HEALTH
                                          AND RECOMMENDATION
CORPORATION,
                                               (ECF NO. 31)
                  Defendants.



     This matter is before the Court on Magistrate Judge Kimberly G.
Altman’s January 20, 2021 Report and Recommendation (ECF No. 50)

recommending that Defendants’ Motion to Dismiss (ECF No. 31) be
DENIED.
     The Court has reviewed the Magistrate Judge’s Report and

Recommendation. The law provides that either party may serve and file
written objections “[w]ithin fourteen days after being served with a copy”
of a report and recommendation. 28 U.S.C. § 636(b)(1). The district court

will make a “de novo determination of those portions of the report . . . to
which objection is made.” Id. Where, as here, neither party objects to
the report, the district court is not obligated to independently review the

record. See Thomas v. Arn, 474 U.S. 140, 149-52 (1985). The Court will
Case 2:20-cv-10689-TGB-KGA ECF No. 68, PageID.438 Filed 02/23/21 Page 2 of 2




therefore accept the Magistrate’s Report and Recommendation of
January 20, 2021 as this Court’s findings of fact and conclusions of law.

     Accordingly, it is hereby ORDERED that Magistrate Judge
Altman’s Report and Recommendation of January 20, 2021 is
ACCEPTED and ADOPTED.               It is FURTHER ORDERED that

Defendants’ Motion to Dismiss (ECF No. 31) be DENIED.


     SO ORDERED.

Dated: February 23, 2021 s/Terrence G. Berg
                         TERRENCE G. BERG
                         UNITED STATES DISTRICT JUDGE
